DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed January 28, 2022.
In view of the Amendment, the rejection of claims under 35 USC 112 and 35 USC 101, as set forth in the Office Action dated 10/25/2021, is withdrawn.
Claims 1, 3, and 8 are amended.
Claims 2 and 7 are canceled.
Claims 9-11 are added.
Claims 1, 3-6, and 8-11 are pending.

Terminal Disclaimer
The Terminal Disclaimer filed on January 28, 2022 has been disapproved because the terminal disclaimer identifies a party who is not the applicant (the applicant, of record, is Philips Capsule Corporation) as identified in section B of the Statement Under 37 CFR 3.73(c) filed 10/14/2021 and the assignment recorded in Reel/Frame 057513/0307 on 09/17/2021. Thus, the terminal disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3). 
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identified the “new” applicant in the applicant information, and is underlined since it is 
No fee is required with this submission.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive with respect to the prior art rejection. In particular, applicant argues that the incorporation of claim 7 into claims 1 and 8 would result in allowance of the claims. However, during reconsideration of the prior art of record, it was determined that Bharmi discloses that “a significant increase in an amplitude value may be detected by comparing current amplitude values against running averages of the previous amplitude values to determine differences therebetween (e.g., paragraph [0123] of Bharmi). 
In addition, during the update of the search, US Patent Application No. 2015/0272515 to Paquet et al. was developed. Paquet teaches generating a relative weight of the at least one breach is a function of a difference between a measurement of a magnitude of the at least one breach of the upper and the lower limit threshold and a current value of the running average, and issuing an alarm in response to a set number of limit threshold breaches (e.g., paragraph [0084] and Fig. 5 of Paquet: in certain embodiments, after an alarm notification is sent upon reaching a threshold limit, a current data sample is compared to a previously notified data sample and a new alarm is sent if a difference between the current data sample and the previously notified 
Accordingly, a new rejection under 35 USC 103 is being applied against the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2006/0167365 to Bharmi in view of Johnson (US 2016/0321904) and US Patent Application Publication No. 2016/0155309 to Watson et al. (hereinafter referred to as “Watson”) and US Patent Application Publication No. 2015/0272515 to Paquet.
Regarding claim 1, Bharmi discloses a method for creating alarm signals based on time-series signal behavior of real-time discrete data obtained from a medical device (e.g., paragraphs [0131]: early warning can be issued; [0134]: appropriate warnings are issued from a bedside monitor and paragraphs [0025]-[0027]: threshold is compared to amplitudes over a period of time) comprising: identifying preceding threshold breaches in a patient's clinical readings based on data previously collected from the medical device (e.g., paragraph [0086]: running average of QTmax intervals are used as a baseline value, which is previously collected data and includes sensed events or breaches);  continuously monitoring the patient via the medical device (e.g., [0033]: 
Bharmi differs from the claimed invention in that it does not expressly disclose that it calculates changes in the limit thresholds when the number of breaches of the upper and lower thresholds exceeds a predetermined amount and generating a relative weight for at least one breach of the one or more breaches. With respect to the calculating step, Johnson, in a related art: medical monitoring system and setting clinical alarm limits, teaches when the heart rate alarm occurrences are increasing, the upper alarm threshold can be raised to limit the alarm occurrences so that the most significant events trigger the alarm; or, if the trend of the monitored heart rate shows improvement, the threshold can be lowered (e.g., paragraph [0031]: that is, Johnson teaches that the threshold limit levels can be changed based on the number of threshold breaches – too few, lower the limit, too many, increase the threshold limit). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed 
With respect to the generation of a relative weight for at least one breach, Watson, in a related art: adaptive alarm for physiological monitoring, teaches that weights can be generated for threshold breaches of a certain size (e.g., paragraphs [0008] and [0019] of Watson). With respect to the relative weight of the breach being a function of difference between a measurement of a magnitude of the at least one breach of the upper and lower limit threshold and a current value of the running average,  Paquet teaches that a current data sample (which is a running average of current data, see paragraph [0073] of Paquet) is compared to a previously notified data sample and a new alarm is sent if a difference between the current data sample and the previously notified data sample exceeds a certain threshold difference value. Accordingly, one of ordinary skill in the art would have recognized that generating/applying relative weights to threshold breaches of a certain size was a common engineering technique employed in the alarm monitoring art in view of the teachings of Watson, and that the relative weights can be obtained as a function of difference between a measurement of a magnitude of the at least one breach and a 
Referring to claim 8, Bharmi in view of Johnson, Watson, and Paquet teaches the method steps of claim 1 (see above) and generating an alarm in response to the number of breaches having a weighted value greater than a specified limit threshold (e.g., paragraph [0008] of Watson: alarm is generated when the weighted integral value (difference between physiological parameter value and physiological parameter threshold value) is greater than the integral value threshold (a specified threshold value)).  Accordingly, one of ordinary skill in the art before the effective filing date would have recognized the benefits of generating an alarm in response to a weighted value greater than a specified limit threshold valued in view of the teachings of Watson. Consequently, one of ordinary skill in the art would have further modified the method of Bharmi in view of Johnson, Watson, and Paquet so that an alarm is generated when the weighted integral value is higher or greater than the integral values threshold based on the teachings of Watson that the same is a well-known technique for assisting technicians with setting clinical alarms, and because the combination would have yielded predictable results.

With respect to claims 4 and 10, Bharmi in view of Johnson, Watson, and Paquet teaches the method of claims 3 and 9 wherein the percentage is between 10% and 30% (e.g., paragraph [0086] of Bharmi: 10% is within the claimed range; paragraph [0094] of Bharmi: 20% is within the claimed range).
As to claims 5 and 11, Bharmi in view of Johnson, Watson, and Paquet teaches the method of claims 1 and 8, further comprising identifying time points corresponding to the breaches of the upper and lower limit threshold and determining a quantity of cumulative breaches based on a time frame (e.g., Fig. 2 and paragraphs [0028]-[0031] of Johnson). Johnson teaches determines breaches and identifies time points corresponding to breaches (e.g., Fig. 2, timeline 58 has 4 breaches). Accordingly, one of ordinary skill in the art before the effective filing date would have recognized the benefits of a displayed timeline of a patient’s physiological signal and its identified breaches in view of the teachings of Johnson. Consequently, one of ordinary skill in the art would have modified the method of Bharmi in view of Johnson, Watson, and Paquet so that time points are identified corresponding to breaches of the upper and lower limit threshold and the number of cumulative breaches in a time frame is determined based .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,685,649. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is encompassed by claim 7 of the ‘649 patent.
Claims 3-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,685,649 in view of Bharmi in view of Johnson, Watson, and Paquet. Claims 3-4 of the instant application differ from ‘649 patent in that they depend from a broader method. However, as discussed in the rejection under 35 USC 103 above, the features of these claims are known in the prior art and thus, it would have been obvious to modify the method of ‘649 patent with those known features in order to combat alarm fatigue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792